IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-40143
                                     Summary Calendar



AMANDA L. PREWETT; BRYAN M. PREWETT,
                                                            Plaintiffs-Appellees,
                                             versus

CITY OF PALESTINE, Etc.; ET AL,

                                                            Defendants,
SHELBY GREEN, In his individual and official capacity;
BRENDA GRAY, In her individual and official capacity,
                                                            Defendants-Appellants.

                _________________________________________
                     Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 5:00-CV-70
                 _________________________________________
                                November 20, 2001

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*

       Shelby Green and Brenda Gray, police officers in Palestine, Texas, appeal the

district court’s denial of their Fed. R. Civ. P. Rules 12(b)(6) and (7) motion to


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
dismiss. The officers contend that they are entitled to qualified immunity in the 42
U.S.C. § 1983 complaint.

       We may exercise jurisdiction when qualified immunity is denied pursuant to a

Rule 12(b)(6) motion to dismiss.1 We review the district court’s ruling de novo,
accepting the allegations of the plaintiff’s complaint as true.2 We review claims of

qualified immunity under a two-step analysis.3 Our review of the briefs, pertinent

record excerpts, and controlling jurisprudence persuades that the officers have failed

to show that they had probable cause to arrest the Prewetts for disorderly conduct;
therefore, they are not entitled to qualified immunity.4
       The Motion to Dismiss for lack of jurisdiction which was ordered carried
with the case is DENIED. The judgment appealed is AFFIRMED.




       1
       Morin v. Caire, 77 F.3d 116 (5th Cir. 1996); see also Doe v. Hillsboro Independent
School Dist., 81 F.3d 1395 (5th Cir. 1996).
       2
        Jackson v. City of Beaumont Police Dep’t, 958 F.2d 616 (5th Cir. 1992); McCormack v.
National Collegiate Athletic Ass’n, 845 F.2d 1338 (5th Cir. 1988).
       3
         Siegert v. Gilley, 500 U.S. 226, 231-32 (1991); Jones v. City of Jackson, 203 F.3d 875
(5th Cir. 2000).
       4
        State v. Rivenburgh, 933 S.W.2d 698 (Tex. App. 1996); Spiller v. City of Texas City,
130 F.3d 162 (5th Cir. 1997).
                                                2